Citation Nr: 1031965	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
head injury, other than headaches.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure and/or other 
chemicals.

6.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Agent Orange exposure and/or other 
chemicals.

7.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to Agent Orange exposure 
and/or other chemicals.

8.  Entitlement to service connection for diabetic retinopathy.

9.   Entitlement to service connection for a throat disability,  
to include as secondary to Agent Orange exposure and/or other 
chemicals.

10.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) and 
depression.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a left leg disability, 
other than peripheral neuropathy.

13.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to January 1969.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a throat 
disability, peripheral neuropathy, a psychiatric disability, and 
diabetic retinopathy, and denied the Veteran's request to reopen 
a claim for service connection for sinusitis.  They also come on 
appeal from a January 2006 rating decision of the same RO that 
confirmed and continued a noncompensable evaluation for bilateral 
hearing loss, and denied service connection for a heart 
disability, PTSD, diabetes mellitus, type II, headaches, left leg 
pain, and depression.  It also denied the Veteran's request to 
reopen a claim for residuals of a head injury, a low back injury, 
and a right leg condition.  The case was previously before the 
Board in December 2007, at which time it was remanded for 
additional development.  The requested development has been 
completed and it is again before the Board for appellate review.

With respect to the Veteran's service connection claim for a 
cardiovascular disability, the Board observes that such claim is 
based, in part, on a theory of Agent Orange exposure.  On October 
13, 2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of VA announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of denials in 
claims that may be granted when the planned new presumptions are 
made effective, on November 20, 2009, the Secretary directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on such planned new presumptions of service 
connection. 

While the Veteran's claimed condition involves the function of 
the heart, and the record reflects an additional diagnosis of 
cardiovascular disease, he has not contended, and there is no 
evidence that the Veteran ever served in Vietnam.  Rather, he 
asserts that he was exposed to Agent Orange while serving in the 
Philippines.  As such, the Veteran's claim is not subject to the 
stay.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) 
(holding that an informal claim for benefits is made where the 
claimant refers to a disabled body part or system or describes 
symptoms of the disability, and a claim includes all disabilities 
that may be reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss disability, entitlement to service 
connection for a pyschiatric disability, other than PTSD, and 
entitlement to service connection for headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in July 1999, the RO determined that new 
and material evidence had not been received to reopen a claim for 
entitlement to service connection for a low back disability.  The 
Veteran was notified of his right to appeal, but a timely appeal 
was not filed.

2.  Evidence added to the record since the July 1999 rating 
decision considered in conjunction with the record as a whole, is 
new, relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable possibility 
of substantiating the Veteran's claim.

3.  By a rating decision in July 1999, the RO determined that new 
and material evidence had not been received to reopen a claim for 
entitlement to service connection for residuals of a head injury, 
other than headaches.  The Veteran was notified of his right to 
appeal, but a timely appeal was not filed.

4.  Evidence added to the record since the July 1999 rating 
decision considered in conjunction with the record as a whole, is 
new, relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable possibility 
of substantiating the Veteran's claim.

5.  By a rating decision in July 1999, the RO determined that new 
and material evidence had not been received to reopen a claim for 
entitlement to service connection for a right leg disability.  
The Veteran was notified of his right to appeal, but a timely 
appeal was not filed.

6.  Evidence added to the record since the July 1999 rating 
decision considered in conjunction with the record as a whole, is 
new, relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable possibility 
of substantiating the Veteran's claim.

7.  By a rating decision in March 1998, the RO denied entitlement 
to service connection for sinusitis.  The Veteran was notified of 
his right to appeal, but a timely appeal was not filed.

8.  Evidence added to the record since the March 1998 rating 
decision considered in conjunction with the record as a whole, is 
new, relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable possibility 
of substantiating the Veteran's claim.

9.  The record does not reflect that the Veteran has been awarded 
any military decoration indicative of service in Vietnam, and 
does not contain objective evidence that the Veteran had in-
country service, service on a vessel off the shore of Vietnam, or 
visitation in the Republic of Vietnam during the Vietnam Era.

10.  The record does not establish that the Veteran was exposed 
to herbicides while serving at Clark Air Force Base in the 
Philippines.

11.  Diabetes mellitus, type 2, was initially demonstrated many 
years after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service, to 
include exposure to chemicals including Agent Orange or 
Malathion.

12.  Bilateral lower extremity peripheral neuropathy was 
initially demonstrated many years after service, and has not been 
shown by competent evidence to be causally related to the 
Veteran's active service, to include exposure to chemicals 
including Agent Orange or Malathion.

13.   The competent clinical evidence of record does not 
demonstrate that the Veteran's cardiovascular disability is the 
result of any incident of service, to include an irregular heart 
rate.

14.  Diabetic retinopathy has not been shown by competent 
evidence to be causally related to the Veteran's active service, 
nor caused or chronically aggravated by a service-connected 
disability.

15.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed throat 
disability.

16.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current PTSD diagnosis.

17.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed left leg 
disability, other than peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The RO's decision of July 1999 which determined that new and 
material evidence had not been submitted to reopen a claim for 
entitlement to service connection for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for a low 
back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The RO's decision of July 1999 which determined that new and 
material evidence had not been submitted to reopen a claim for 
entitlement to service connection for residuals of a head injury, 
other than headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

4.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
residuals of a head injury, other than headaches.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The RO's decision of July 1999 which determined that new and 
material evidence had not been submitted to reopen a claim for 
entitlement to service connection for a right leg disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  

6.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for a right 
leg disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  The RO's decision of March 1998 which denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

8.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

9.  Diabetes mellitus, type 2, was not incurred in or aggravated 
by active service, to include due to exposure to Agent Orange 
and/or other chemicals, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§1110, 1112, 1113,  1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2009).

10.  Bilateral lower extremity peripheral neuropathy was not 
incurred in or aggravated by active service, to include due to 
exposure to Agent Orange and/or other chemicals, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 3.309 (2009). 

11.  A cardiovascular disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

12.  Diabetic retinopathy was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

13.  A throat disability not incurred in, or aggravated by, 
active service, to include due to exposure to Agent Orange and/or 
other chemicals,.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

14.   Left leg disability, other than peripheral neuropathy was 
not incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

15.   PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  
Further, in providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  "New" evidence would 
be considered new only if it had not been submitted previously to 
VA and was neither "cumulative nor redundant" of evidence 
already in the record.  

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ), issued VCAA notice letters to the appellant 
in March 2002, June 2004, October 2004, June 2005, September 
2005, October 2005, March 2006, February 2008, and January 2009 
that informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence and notified that a disability rating and effective date 
will be assigned in event of award of any benefit sought per 
Dingess/Hartman.  The Veteran was also informed of what new and 
material evidence could be submitted to reopen his claims for 
service connection for sinusitis, residuals of a head injury, 
other than headaches, a low back disability, and a right leg 
disability, what type of evidence would qualify as "new" 
evidence, and per the requirements set forth in Kent, 
specifically informed him of what evidence would be necessary to 
substantiate the element or elements required to establish each 
claim that was found insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, complete VCAA notification was not achieved until 
after the initial AOJ adjudication of the claim.  Nevertheless, 
the Court in Pelegrini  noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed 
by the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant should 
be provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing 
of  anyVCAA notice letter was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, Social Security Adminstration records, and reports of VA 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal 
were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are based on detailed and thorough 
physical examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiners also 
provided well-supported rationales for their opinions.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination and opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2009), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

Under applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  The Veteran filed his claims to reopen in June 2004 and 
June 2005.  Therefore, the Board finds that the post August 29, 
2001 standard of review should be applied.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2009).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

1.  New and Material Evidence to Reopen

A.  Low Back

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a low back disability.  The record reflects that 
in a September 1997 determination, the RO denied service 
connection on the basis that there was no evidence of complaints 
of or treatment for a back injury or condition in service and 
that the first evidence of a back injury was in April 1976 when 
the Veteran injured his back while working in his attic.  No 
appeal was taken from that determination, and there has been no 
allegation of CUE in that regard.  As such, it is final.  38 
U.S.C.A. § 7105.

In an August 1998 determination, the RO determined that new and 
material evidence had not been submitted to reopen the Veteran's 
claim for a low back disability on the basis that there was no 
evidence linking the Veteran's current low back complaints to his 
military service.  No appeal was taken from that determination, 
and there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105

In a July 1999 determination, the RO determined that new and 
material evidence had not been not been submitted to reopen the 
Veteran's claim because although the current evidence was new 
because it showed treatment for lumbosacral strain, it was not 
material because it did not show that that such condition was 
incurred in or aggravated by military service.  No appeal was 
taken from that determination, and there has been no allegation 
of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105

The evidence of record at the time of the July 1999 RO denial 
includes the Veteran's service treatment records which were 
negative for complaints of, treatment for, a low back disability.  
The evidence also includes private treatment records showing 
treatment for a low back disability that has been diagnosed as 
L5, S1 degenerative disc disease.

The evidence received since the final July 1999 RO decision 
includes private treatment records showing complaints of and 
treatment for low back pain.
This additional evidence is new because it was not of record at 
the time of the prior final RO denial in July 1999.  However, 
this evidence is not material because it is cumulative and when 
considered by itself, or with previous evidence of record, does 
not raise a reasonable possibility of substantiating the claim.  

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, he is not competent to offer an opinion 
as to a medical diagnosis or medical causation.  As such, the 
additional statements by the Veteran while new, are not material 
evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay 
assertions, even if new, still would not be material evidence); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding 
that if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for a low back disability.

B.  Residuals of a Head Injury, other than Headaches

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for residuals of a head injury.  The record reflects 
that in a September 1997 determination, the RO denied service 
connection on the basis that although there was evidence of 
treatment of an in-service head injury, there was no evidence of 
current residuals of a head injury.  No appeal was taken from 
that determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.

In an August 1998 determination, the RO determined that new and 
material evidence had not been submitted to reopen the Veteran's 
claim for residuals of a head injury on the basis that there was 
no evidence of a current residual disability that may be linked 
to the Veteran's in-service head injury.  No appeal was taken 
from that determination, and there has been no allegation of CUE 
in that regard.  As such, it is final.  38 U.S.C.A. § 7105.

In a July 1999 determination, the RO determined that new and 
material evidence had not been not been submitted to reopen the 
Veteran's claim because although the current evidence was new 
because it showed treatment for headaches, it was completely 
negative for residuals of a head injury as a result of the 
Veteran's in-service accident in 1968.  No appeal was taken from 
that determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1999 RO denial 
includes the Veteran's service treatment records and clinical 
records which showed complaints of headaches.

The evidence received since the final July 1999 RO decision 
includes private treatment and VA treatment records and VA 
examination reports.  This additional evidence is new because it 
was not of record at the time of the prior final RO denial in 
July 1999.  However, this evidence is not material because it is 
cumulative and when considered by itself, or with previous 
evidence of record, does not raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for residuals of a head injury, other than headaches.

C.  Right Leg

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a right leg disability.  The record reflects that 
in an August 1998 determination, the RO denied service connection 
on the basis that there was no record of treatment in service for 
a chronic right leg condition and although post-service records 
showed one complaint of right leg pain in July 1969, no chronic 
right leg condition was diagnosed.  No appeal was taken from that 
determination, and there has been no allegation of CUE in that 
regard.  As such, it is final.  38 U.S.C.A. § 7105.

In a July 1999 determination, the RO determined that new and 
material evidence had not been submitted to reopen the Veteran's 
claim for a right leg disability on the basis that although new 
evidence has been submitted that showed complaints of leg pain in 
May 1975, such evidence was not material because it did not show 
that the condition was due to or aggravated by his military 
service.  No appeal was taken from that determination, and there 
has been no allegation of CUE in that regard.  As such, it is 
final.  38 U.S.C.A. § 7105

The evidence of record at the time of the July 1999 RO denial 
includes the Veteran's service treatment records which showed 
complaints of right leg cramps.  The evidence also includes 
private treatment records showing complaints of right leg pain.

The evidence received since the final July 1999 RO decision 
includes private and VA treatment records and VA examination 
reports.  However, none of these records reference the Veteran's 
in-service right leg symptomatology or a current right leg 
disability.  Therefore, although the evidence is new, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claim.  

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, he is not competent to offer an opinion 
as to a medical diagnosis or medical causation.  As such, the 
additional statements by the Veteran while new, are not material 
evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay 
assertions, even if new, still would not be material evidence); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding 
that if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for a right leg disability

D.   Sinusitis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for sinusitis.  The record reflects that in a March 
1998 determination, the RO denied service connection for such 
disability on the basis that there was no link between the 
Veteran's current sinus problems and the acute sinus problems he 
had while on active duty.  No appeal was taken from that 
determination, and there has been no allegation of CUE in that 
regard.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1998 RO denial 
includes the Veteran's service treatment records and private 
treatment records.  Service treatment records showed a history of 
several episodes of sinusitis that was treated with no 
complications.  Post service medical records dated in 1996 and 
1997 show that the Veteran complained of and was treated for 
sinusitis.

The evidence received since the final March 1998 RO decision 
includes private and VA treatment records and VA examination 
reports.  However, although the additional evidence is new, it 
cumulative of evidence already contained in the record.  Further, 
it is not material because it does not relate to an unestablished 
fact necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claim.  

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, he is not competent to offer an opinion 
as to a medical diagnosis or medical causation.  As such, the 
additional statements by the Veteran while new, are not material 
evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay 
assertions, even if new, still would not be material evidence); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding 
that if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for sinusitis.

2.  Service Connection 

A.  Diabetes Mellitus

The Veteran asserts that service connection is warranted for 
diabetes mellitus.  With respect to a current disability, both VA 
and private outpatient treatment records demonstrate that the 
Veteran has been diagnosed with Type 2 diabetes mellitus, since 
approximately 1994.  However, with respect to an in-service 
injury or disease, the Veteran's service treatment records do not 
reflect that he ever complained of, or was treated for diabetes 
mellitus.  In fact, on his January 1969 separation examination, 
the examiner reported that the Veteran's urinalysis was negative 
for sugar or albumin in his urine.  

Nevertheless, the Veteran has put forth two different theories as 
to how his diabetes is related to his military service.  He first 
asserts that it is due to Agent Orange exposure.  However, the 
Veteran does not contend, and the record does not demonstrate, 
that he served in Vietnam, and was thus exposed to Agent Orange 
while there.  Rather, the Veteran relates that that he was 
exposed to Agent Orange at Clark Air Force Base in the 
Philippines where Agent Orange was stored.  According to the 
Veteran, in various statements of record and during his August 
2007 videoconference hearing, it was his understanding that 
planes were initially loaded with Agent Orange at Clark Air Force 
Base and flew from there to Vietnam, but that he never actually 
saw the barrels. (Transcript (T.) at page (pg.) 10).  However, 
the record does not contain any competent, objective evidence 
that demonstrates that the Veteran was exposed to Agent Orange 
while at Clark Air Force Base in the Philippines or at any other 
location during service.  

While the Veteran is competent to report that he was exposed to a 
chemical substance which he believed to be Agent Orange in 
service, he has not been shown to have the requisite training to 
provide a chemical analysis of that substance.  As he has not 
been deemed to be competent in this regard, no finding need be 
made as to his credibility in this regard.

Additionally, to the extent that the Veteran has submitted 
internet articles and court decisions pertaining to Agent Orange 
exposure, the Board finds that such generic texts do not address 
the facts in this particular Veteran's own case and thus lack 
probative value.  Thus, in the absence of objective evidence that 
the Veteran was exposed to Agent Orange in service, including at 
Clark Air Force Base, the Veteran's beliefs and contentions of 
Agent Orange exposure must be characterized as mere speculation 
and are not probative as to whether or not he was, in fact, 
exposed to Agent Orange.  Thus, in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran was exposed to 
Agent Orange while he was in service, including while he 
stationed at Clark Air Force Base in the Philippines.  

The Veteran also contends that his diabetes could be due to 
Malathion exposure in service.  According to the Veteran, he 
dipped his dogs in Malathion every two weeks while at Little Rock 
Air Force Base and at Clark Air Force Base for the treatment 
and/or prevention of fleas and ticks.  The Veteran stated that 
while using Malathion, he was not given protective aprons or 
gloves.  The Board observes that the record does not document 
that the Veteran used Malathion is service.  Indeed, in March 
2009, the NPRC indicated that there was nothing in the record 
regarding Malathion exposure.  However, the Veteran's service 
personnel records and DD Form 214 reflects that his military 
occupational specialty included that a security policeman and a 
sentry dog handler.  The Board finds the Veteran is competent to 
report that he used a chemical in the prevention and treatment of 
fleas and ticks on his dogs while in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran 
and other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing loud noises in service 
and witnessing events).  Thus, in light of the evidence of record 
(i.e--the Veteran's service personnel records and DD 214) and the 
Veteran's competent and credible statements regarding exposure to 
a chemical in the treatment of his dogs in service, the Board 
finds that exposure to chemicals is conceded as such is 
consistent with the circumstances of the Veteran's service.  38 
U.S.C.A. § 1154(a).

However, no clinical opinion of record etiologically relates the 
Veteran's current diabetes to any chemical exposure in service, 
to include Malathion.  Indeed, a June 2009 VA examination report, 
shows that the examiner, after an examination of the Veteran and 
a review of his claims file, opined that he could not resolve 
such issue without resort to mere speculation.  According the 
examiner, who noted that the Veteran served as a dog handler in 
service, the Veteran was:

Repeatedly exposed to Malthion (sic) when 
bathing the dogs.  The concentration of 
malthion (sic) is not available.  The 
literature available is just starting to 
make the association between malthion (sic) 
and diabetes, but there is not evidenced 
based studies.  

The Board notes that the examiner also indicated that, "it would 
not be unreasonable to assume the repeated exposure to malthion 
(sic) for an extended period may in the long term be associated 
with DM."   The examiner also indicated that the Veteran most 
likely had exposure to a chemical used to bathe the dogs for an 
extended period and that:

There is some literature available that 
supports the Veteran's claim and it is 
accepted that Agent Orange is associated 
with DM, then one could support that it is 
at least as likely to have affected this 
vet by his exposure to Malthion."

However, the Board finds that such statements by the VA examiner 
are both equivocal and speculative and, at most, does little more 
than indicate the possibility that the Veteran's diabetes is 
related to chemical exposure, to include Malathion, in service.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely 
indicating that a claimed disorder "may or may not" be related to 
service is too speculative to establish any such relationship).  
See also 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility).  Therefore, the 
Board finds that the evidence is against a finding that the 
Veteran is entitled to service connection for diabetes mellitus 
based on exposure to a chemical in service, to include Malathion.

In order to establish service connection on a presumptive basis, 
the Veteran's Type 2 diabetes mellitus must have become manifest 
to a degree of 10 percent or more within one year from the date 
of termination of his period of service.  In this case, there is 
no evidence that the Veteran's Type 2 diabetes mellitus 
manifested itself to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that the 
Veteran was first diagnosed with Type 2 diabetes mellitus around 
1984, which is almost 15 years after his January 1969 discharge 
from service.  Hence, the Board finds that evidence of record 
does not establish that the Veteran is entitled to service 
connection on a presumptive basis for his current Type 2 diabetes 
mellitus.

In conclusion, although the Veteran asserts that his current 
diabetes mellitus, type 2 disability is related to service, to 
include exposure to Agent Orange and Malathion, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he was exposed to chemicals in service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board finds that the negative evidence of record, including the 
June 2009 VA opinion, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, the 
Board finds that the competent evidence of record fails to 
establish that the Veteran's current Type 2 diabetes mellitus is 
as a result of his service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes, and the claim must be 
denied.

B.  Bilateral Lower Extremity Peripheral Neuropathy 

The Veteran asserts that service connection is warranted for 
bilateral lower extremity neuropathy.  With respect to a current 
disability, private treatment records show that the Veteran has 
complained of, and been diagnosed with peripheral neuropathy 
since 1992.  However, with respect to an in-service injury or 
disease, the Veteran's service treatment records do not reflect 
that he ever complained of, or was treated for peripheral 
neuropathy.  In fact, on his January 1968 separation examination, 
the examiner reported that the Veteran's lower extremities were 
normal and that he was neurologically normal.
  
Nevertheless, the Veteran has contended that his peripheral 
neuropathy is due to exposure to Agent Orange and/or Malathion in 
service.  However, as noted above regarding a potential link to 
herbicides, there is no legal basis for the award of presumptive 
service connection as the Veteran did not have service in 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the 
service personnel and treatment records show no such exposure and 
the Veteran has not submitted any competent evidence or pointed 
to a source of such evidence showing his duties in the 
Philippines would have resulted in exposure to Agent Orange or 
any other herbicide.  Therefore, in the absence of any evidence 
the contrary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's bilateral lower 
extremity peripheral neuropathy is due to Agent Orange exposure 
in service.

Further, although the Board has found that it would have been 
consistent with the circumstances of the Veteran's service for 
him to have been exposed to a chemical substance while bathing 
his dogs, there is no evidence that such exposure is 
etiologically related to his bilateral lower extremity peripheral 
neuropathy.  Indeed, in June 2009, a VA examiner, after an 
examination of the Veteran and a review of his claims file, 
opined that that the Veteran's peripheral neuropathy is most 
likely associated with his long standing, poorly controlled 
diabetes and not exposure to Malathion.  Therefore, in the 
absence of any evidence the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's bilateral lower extremity peripheral neuropathy is due 
to exposure to Malathion in service.

Further, with respect to the Veteran's claim that his peripheral 
neuropathy is due to his low back disability, the Board notes 
that this matter has not been adjudicated by the RO, is not 
inextricably intertwined with the issue on appeal, and as such, 
is not for appellate consideration in this appeal.  Nevertheless, 
the Board notes that, in June 2009, a VA examiner, after an 
examination of the Veteran and a review of his claims file, 
opined that that the Veteran's peripheral neuropathy is most 
likely associated with his long standing, poorly controlled 
diabetes and not his low back.  
 
With respect to the claim that the Veteran's peripheral 
neuropathy is due to his diabetes mellitus, the Board notes that 
this matter has not been adjudicated by the RO, is not 
inextricably intertwined with the issue on appeal, and as such, 
is not for appellate consideration in this appeal.  Nevertheless, 
the Board notes that, private treatment records dated between 
1992 and 2001 show that the Veteran's treating physicians 
characterized the Veteran as having "diabetic peripheral 
neuropathy."  Additionally, in June 2009 a VA examiner indicated 
that such condition was most likely associated with the Veteran's 
long standing, poorly controlled diabetes.  However, because the 
instant Board decision denies service connection for diabetes 
mellitus, a claim for service connection for bilateral lower 
extremity peripheral neuropathy secondary to diabetes may not be 
established as a matter of law.  See 38 C.F.R. § 3.310; Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).

In conclusion, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he was exposed to a chemical substance in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds him to 
be credible in this regard.  Nevertheless, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record, including the June 2009 VA 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that the 
Veteran's current bilateral lower extremity peripheral neuropathy 
is as a result of his service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral lower extremity peripheral 
neuropathy, and the claim must be denied.

C.  Cardiovascular Disability

The Veteran asserts that service connection is warranted for a 
cardiovascular disability.  In order to establish service 
connection on a direct-incurrence basis, the Veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and the in-
service injury or disease.  In terms of a current disability, the 
record demonstrates that the Veteran has been diagnosed with, and 
treated for cardiovascular disabilities including coronary artery 
disease and congestive heart failure.  With respect to an in-
service injury or disease, the Veteran's service treatment 
records demonstrate that in February 1966, he was found to have 
had an irregular heart rate when he attempted to donate blood.  
However, the competent medical evidence of record does not 
demonstrate that there is an etiological relationship between the 
Veteran's current cardiovascular disability and his in-service 
irregular heart rate.  In this regard, on VA examination in June 
2009, the examiner, after an examination of the Veteran and a 
review of his claims file, opined that the Veteran's cardiac 
problems are most likely associated with his long-standing 
diabetes mellitus.  In reaching this conclusion, the examiner 
noted that the Veteran's service treatment records showed that 
his in-service EKG was normal, he was give a trial of Quinidiane 
for two weeks and then decided he did not need any medications 
and felt fine, and there was no other documentation during of 
premature ventricle contraction (PVC).  Therefore, in the absence 
of any evidence to the contrary, the Board concludes that the 
preponderance of the evidence is against a claim of service 
connection for a cardiovascular disability on a direct-incurrence 
basis.

The Veteran could be entitled to a grant of service connection on 
a presumptive basis, if his cardiovascular disability became 
manifest to a degree of 10 percent or more within one year from 
the date of termination of his period of service.  In this case, 
there is no evidence that the Veteran's current cardiovascular 
disease was manifested to a compensable degree within one year of 
his separation from service.  In fact, the first documented 
clinical diagnosis of a current cardiovascular disease disability 
was in 2005, which was decades after his 1969 separation from 
service.  Hence, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
presumptive basis for his cardiovascular disease disability.
With respect to the claim that the Veteran's cardiovascular 
disability is due to his diabetes mellitus, as noted above, this 
matter has not been adjudicated by the RO, and is not 
inextricably intertwined with the issue on appeal.  As such, it 
is not for appellate consideration at this time.  Nevertheless, 
the Board notes that, in June 2009, a VA examiner indicated that 
such condition was most likely associated with the Veteran's long 
standing, poorly controlled diabetes.  However, the Board notes 
that because the instant Board decision denies service connection 
for diabetes mellitus, service connection for a cardiovascular 
disability secondary to diabetes may not be established as a 
matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

In conclusion, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he experienced cardiovascular symptomatology in service and 
continues to experience cardiovascular symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
negative evidence of record, including the June 2009 VA opinion, 
is of greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran's current cardiovascular disability is as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a cardiovascular disability, and the claim must be 
denied.

D.  Diabetic Retinopathy

The Veteran asserts that service connection is warranted for 
diabetic retinopathy.  With respect to a current disability, the 
record demonstrates that the Veteran has been diagnosed with 
diabetic retinopathy.  However, with respect to an in-service 
injury or disease, the Veteran's service treatment records do not 
reflect that he ever complained of, or was treated for diabetic 
retinopathy or any other eye condition.  In fact, on his January 
1969 separation examination, the examiner reported that the 
Veteran's eye were normal and that he had bilateral 20/20 distant 
and near vision.

Moreover, no competent clinical evidence of record etiologically 
relates the Veteran's current diabetic retinopathy to any 
incident of the Veteran's service.  Further, the Board notes that 
there is no continuity of symptomatology of diabetic retinopathy 
from the Veteran's discharge to the present and the Veteran has 
not alleged such a fact pattern.  Therefore, in the absence of 
any evidence to the contrary, the Board concludes that the 
preponderance of the evidence is against a claim of service 
connection for diabetic retinopathy on a direct-incurrence basis.
With respect to the Veteran's specific claim that his diabetic 
retinopathy is due to his diabetes mellitus, as noted above, 
secondary service connection has not been adjudicated by the RO, 
and the matter is not inextricably intertwined with the issue on 
appeal.  As such, it is not for appellate consideration at this 
time.  Nevertheless, the Board notes that, in June 2009, a VA 
examiner indicated that such condition was most likely associated 
with the Veteran's long standing, poorly controlled diabetes.  
However, the Board notes that because the instant Board decision 
denies service connection for diabetes mellitus, service 
connection for diabetic retinopathy secondary to diabetes may not 
be established as a matter of law.  See 38 C.F.R. § 3.310; 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for diabetic retinopathy.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  

E.  Left Leg Disability, other than Peripheral Neuropathy

The Veteran asserts that service connection is warranted for a 
left leg disability.  In terms of an in-service injury or 
disease, the Veteran's service treatment records are silent for 
complaints of, or treatment for, a left leg disability.  With 
respect to a current disability, the record demonstrates that in 
January 1997, the Veteran complained of, and was diagnosed with 
bilateral leg pain.  However, the examiner indicated that there 
was no hemodynamically significant diagnosis.  The Board notes 
that the Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed left leg disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability and in the absence of proof of a present disability 
there can be no valid claim.  Thus, although the Veteran asserts 
that he has a current left leg disability that is related to 
service, the negative evidence of record is of greater probative 
value than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
Veteran has a current left leg disability that is related to his 
active military service, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left leg disability, other than peripheral 
neuropathy.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

F.  Throat Disability

The Veteran asserts that service connection is warranted for a 
throat disability that he contends may be due to exposure to 
Malthion and/or other insecticides in service.  In terms of an 
in-service injury or disease, the Veteran's January 1969 
discharge examination report show that the examiner indicated 
that the Veteran's tonsils were enucleated.  The examiner further 
indicated that the Veteran had a tonsillectomy as a child and had 
no complications or sequelae.  The examiner further indicated 
that the Veteran's throat trouble referred to occasional episodes 
of strep throat which had a good response to antibiotics and that 
there were no complications or sequelae.  

However, with respect to a current disability, the record does 
not demonstrate that the Veteran has complained of, or sought 
treatment for, or been diagnosed with a current throat 
disability.  Therefore, as the evidence of record does not 
demonstrate that the Veteran has a current throat disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability and in the absence of proof of a present disability 
there can be no valid claim.  

Thus, although the Veteran asserts that he has a current throat 
disability that is related to service, the negative evidence of 
record is of greater probative value than his statements in 
support of his claim.  While the Veteran is competent to report 
throat complaints, as a lay person, he is not competent to 
diagnose current disability.  Therefore, as the competent 
evidence of record fails to establish that the Veteran has a 
current throat disability that is related to his active military 
service, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
throat disability.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

G.  PTSD

The Veteran asserts that service connection is warranted for 
PTSD.  At the outset, the Board observes that the Veteran does 
not allege, and a review of his official military documentation 
contained in his claims file does not otherwise indicate, that he 
engaged in combat against enemy forces as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he received 
any decorations or medals indicative of involvement in combat.  
And there is no other sufficient indication of combat service, 
either.  So the Board finds that the Veteran did not "engage in 
combat." Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, any alleged stressors in service 
must be independently verified, i.e., corroborated by objective 
credible supporting evidence.

The Veteran has described several stressors that allegedly 
occurred during his service in the Philippines, including falling 
into a deep hole and witnessing a Filipino ranger shoot a club 
owner with a 45-caliber pistol.  However, with respect to a 
current disability, the competent evidence of record does not 
demonstrate that the Veteran has a current PTSD diagnosis.  
Indeed, a June 2006 VA PTSD examination report shows that the 
examiner, after an evaluation of the Veteran, indicated that it 
did not appear that the Veteran met the criteria for PTSD at that 
time.  Likewise, a July 2007 VA outpatient treatment record shows 
that the examiner's impression was that the Veteran did not 
appear to be reporting symptoms consistent with a full diagnosis 
of PTSD.  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran has a current PTSD 
diagnosis.

In summary, as the evidence of record does not demonstrate that 
the Veteran has a current PTSD diagnosis, the Board concludes 
that an award of service connection is not justified.  Support 
for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and in 
the absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the Veteran asserts that he has current 
PTSD, he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board finds that the negative evidence of record, including the 
June 2006 VA examination report and the July 2007 VA clinician's 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that the 
Veteran has current PTSD.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD and the claim must be denied.


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for sinusitis.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for residuals of a head 
injury, other than headaches.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a low back disability.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a right leg disability.

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to Agent Orange exposure and/or other 
chemicals, is denied.

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to Agent Orange exposure 
and/or other chemicals, is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for a throat disability, to 
include as secondary to Agent Orange exposure and/or other 
chemicals is denied.

Entitlement to service connection for PTSD, is denied.

Entitlement to service connection for a left leg disability, 
other than peripheral neuropathy, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to service 
connection for headaches, a May 1975 post-service treatment 
record shows that he reported experiencing a continuous frontal 
lobe headache.  Likewise, during his August 2007 Travel Board 
hearing, he testified that he has a constant headache.  
(Transcript (T.) at page (pg.) 16.)  The Board acknowledges that 
the Veteran is competent to provide statements as to his 
observations.  The Veteran contends that such headaches are due 
to his in-service fall.  However, despite evidence of a current 
headache disability and evidence of an in-service fall, the 
record does not demonstrate that the Veteran has been provided an 
opinion as to whether his headaches are related to his documented 
in-service fall in a hole.  The Board finds that such an opinion 
is necessary in order to fairly adjudicate the Veteran's claim.  
Accordingly, the issue should be remanded for a VA examination 
and opinion to determine the nature and etiology of the Veteran's 
headaches.

With respect to the Veteran's claim for entitlement to service 
connection for a psychiatric disability, other than PTSD, the 
record reflects that the Veteran has been diagnosed with anxiety 
disorder and depression and that he has indicated that such 
conditions are related to in-service stressors, including his in-
service fall.   However, the record does not demonstrate that the 
Veteran has been provided an opinion as to whether such 
pyschiatric disabilities are related to his documented in-service 
fall in a hole.  The Board finds that such an opinion is 
necessary in order to fairly adjudicate the Veteran's claim.  
Accordingly, the issue should be remanded for a VA examination 
and opinion to determine the nature and etiology of the Veteran's 
pyschiatric disability, other than PTSD, to include anxiety 
disorder and depression.

With respect to the Veteran's claim for an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss disability, the Board notes that the Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the record reflects that the Veteran 
was last provided a VA examination for such disability in March 
2005.  Therefore, the Board also finds that a new VA examination 
is necessary to determine the current nature and extent of the 
Veteran's service-connected bilateral hearing loss disability.  
Such information would be useful in the de novo adjudication of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
headaches and his psychiatric disability 
(other than PTSD) since his discharge from 
service, and for his service-connected 
bilateral hearing loss disability since 
September 2002.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record, including any ongoing VA outpatient 
treatment records.  
	
2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of his 
current headaches.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as likely 
as not that the Veteran's current headaches 
are related to service, to include the 
reported fall in a hole documented in the 
Veteran's service treatment records.  The 
rationale for any opinion expressed should 
be set forth.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of his 
current psychiatric disability, other than 
PTSD.  All necessary tests should be 
performed.  The examiner should be 
requested to furnish an opinion concerning 
whether it is at least as likely as not 
that the Veteran has current psychiatric 
disability (other than PTSD), to include 
anxiety and depression, that is related to 
service, to include the reported fall in a 
hole documented in the Veteran's service 
treatment records.  The rationale for any 
opinion expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The Veteran should then be afforded a 
VA examination by the appropriate 
examiner(s), to determine the current 
severity of his service-connected bilateral 
hearing loss disability.  The Veteran's 
claims file should be made available to the 
examiner and must be reviewed in 
conjunction with the examination; such 
review must be noted in the examination 
report.

All tests and studies deemed necessary by 
the examiner should be performed. 

5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to respond.  
Thereafter, the claim should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


